DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/06/2020 has been entered.
 
Response to Arguments
 Applicant’s arguments with respect to claim(s) 2-6, 12-14,16 and 18-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Specifically, the Applicant has amended the claims to have the inclined ring lower surface, the conductive base, the inclined ring support region such that the scope of the claims have changed, thus requiring further search and consideration. The resulting rejection, based on United States Patent Application No. 2004/0261946 to Endoh et al 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 4 recites that the inclined lower surface is inclined from a range of 10 μm to 20 μm in the direction conforming to an inclination of the inclined ring support region of the electrostatic chuck.
The Examiner notes that the word “conforming” creates confusion. “Conforming” typically applies to rules, standards, or laws and thus typically used to describe the behavior of people vs. describing the structure of the inclination or surface. For the purposes of examining based on the merits, the limitation will be interpreted as “the inclined lower surface is inclined from a range of 10 μm to 20 μm in a direction along an inclination of the inclined ring support region of the electrostatic chuck”, which is supported in Fig. 9A of the instant Application.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3, 5-6, 12-14, 16, 18, and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over United States Patent Application No. 2004/0261946 to Endoh et al in view of United States Patent Application No. 2016/0289827 to Augustyniak et al.
In regards to Claim 12, Endoh teaches a substrate processing apparatus Fig. 1, 6 comprising: a conductive base stage (lower aluminum electrode 11, [0096]) disposed in a processing chamber 10; an electrostatic chuck 25 disposed on the conductive base and having a substrate support region (top of 25a), and a ring support region (top of 25b) and a sidewall (vertical wall connecting 25a to 25b); 10a first attraction electrode 25c 
Endoh does not expressly teach the ring support portion is inclined and that the ring has an inclined lower surface, such that the lower surface of the ring has an inclined portion that is inclined from a predetermined range in a direction conforming to an inclination of the peripheral portion of the 20electrostatic chuck, the inclined portions formed such that the outer end of the ring or the ring support portion is lower than the inner end of the ring or the ring support portion.
Augustyniak teaches a ring 200 (Fig. 2A, 3A) on a pedestal 140, the ring having an inclined bottom surface (bottom surface of 200), the inclined bottom/lower surface of 200 that is inclined from a predetermined range in a direction conforming to an inclination of the peripheral portion of the 20electrostatic chuck (as shown in the mating of 200 and 140), i.e., the ring support portion of the pedestal, the inclined portions formed such that the outer end of the ring or and the ring support portion is lower than the inner 
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Endoh with the inclined bottom surface of the ring and inclined ring support portion of Augustyniak. One would be motivated to do so to enable better process uniformity. See MPEP 2143, Motivations A-E. 
The resulting apparatus fulfills the limitations of the claim.
In regards to Claim 13, Endoh teaches a groove 44 is formed on the lower surface of the ring (which in combination with the teachings of Augustyniak would result in having a groove 44 formed on the inclined lower surface of the ring).
In regards to Claim 14, Endoh teaches the groove is-33- disposed at a position facing a gas hole 44 located at an end of a heat transfer gas supply line 46b disposed in the substrate processing apparatus (as shown in Fig. 6).
In regards to Claim 16, Endoh teaches the focus ring 30 is formed of a single material (as shown in Fig. 6).
In regards to Claim 18, Endoh teaches substrate processing apparatus Fig. 1, 6 comprising: a chamber 10;6Docket No.: 17EL-015App. No.: 15/852,416 a conductive base stage (lower aluminum electrode 11, [0096]) disposed in the chamber, an electrostatic chuck 25 disposed on the conductive base 11, the electrostatic chuck having a substrate support region (top surface of 25a), 
Endoh does not expressly teach the ring support portion is inclined and that the ring has an inclined lower surface, such that the lower surface of the ring has an inclined portion that is inclined from a predetermined range in a direction conforming to an inclination of the peripheral portion of the 20electrostatic chuck, the inclined portions formed such that the outer end of the ring or the ring support portion is lower than the inner end of the ring or the ring support portion.
Augustyniak teaches a ring 200 (Fig. 2A, 3A) on a pedestal 140, the ring having an inclined bottom surface (bottom surface of 200), the inclined bottom/lower surface of 200 that is inclined from a predetermined range in a direction conforming to an inclination of the peripheral portion of the 20electrostatic chuck (as shown in the mating of 200 and 140), i.e., the ring support portion of the pedestal, the inclined portions formed such that the outer end of the ring or and the ring support portion is lower than the inner 
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Endoh with the inclined bottom surface of the ring and inclined ring support portion of Augustyniak. One would be motivated to do so to enable better process uniformity. See MPEP 2143, Motivations A-E. 
The resulting apparatus fulfills the limitations of the claim.
 In regards to Claim 2, Endoh teaches the focus ring is formed of silicon, a material whose Young's modulus between 5.0X1010 to 1.0 X1012, as supported in Claim 3 below [0116]. 
In regards to Claim 3, Endoh teaches the focus ring is formed of any one Si [0116]. 
In regards to Claim 4, Endoh in view of Augustyniak does not expressly teach the inclined lower surface is inclined from a range of 10 μm to 20 μm in a direction along an inclination of the inclined ring support region of the electrostatic chuck.
However, Augustyniak expressly teaches that the angle theta of the incline is in a range of 1-45° [0050], a range that in combination with the teachings of trigonometry, allows us to ascertain that the opposite side of a triangle from the angle

In regards to Claim 6, Endoh teaches groove is an annular groove, as the shapes conform to being on a ring (see Fig. 6).
In regards to Claim 16, Endoh teaches the ring is formed of a single material (as shown by the structure of 30 in Fig. 6).
In regards to Claim 19, Endoh teach a substrate processing apparatus Fig. 1, 6 comprising a chamber 10, a conductive base (lower aluminum electrode 11, [0096]) disposed in the chamber, an electrostatic chuck 25 disposed on the conductive base, the electrostatic chuck having a central region 25a and an annular region 25b, the annular region surrounding the central region (as shown in Fig. 1, 6), the annular region having an outer end (outer diameter) and an inner end (inner diameter), and a ring 30 disposed on the annular region of the electrostatic chuck 25, the ring having a lower surface (bottom of 30) to fit with the annular region of the electrostatic chuck (as shown in Fig. 1 & 6, the preferred embodiment of Fig. 6,  [0094-0120]).  
Endoh does not expressly teach the ring support portion is inclined and that the ring has an inclined lower surface, such that the lower surface of the ring has an inclined portion that is inclined from a predetermined range in a direction conforming to an inclination of the peripheral portion of the 20electrostatic chuck, the inclined portions formed such that the outer end of the ring or the ring support portion is lower than the inner end of the ring or the ring support portion.

It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Endoh with the inclined bottom surface of the ring and inclined ring support portion of Augustyniak. One would be motivated to do so to enable better process uniformity. See MPEP 2143, Motivations A-E. 
The resulting apparatus fulfills the limitations of the claim.

Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over United States Patent Application No. 2004/0261946 to Endoh et al in view of United States Patent Application No. 2016/0289827 to Augustyniak et al, as applied to Claim 18 above, and in further view of United States Patent No. 5716534 to Tsuchiya et al.

 In regards to Claim 4, Endoh in view of Augustyniak does not expressly teach the inclined lower surface is inclined from a range of 10 μm to 20 μm in a direction along an inclination of the inclined ring support region of the electrostatic chuck.
However, Augustyniak expressly teaches that the angle theta of the incline is in a range of 1-45° [0050], a range that in combination with the teachings of trigonometry, allows us to ascertain that the opposite side of a triangle from the angle theta can be calculated from the width of the focus ring.
Tsuchiya teaches in Fig. 16 that a focus ring 14 can have a width ML that is 5 mm (Col. 11 lines 15-20).
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have taken the ring of Endoh in view of Augustyniak, and make the incline width 5 mm, as per the teachings of Tsuchiya. As it is known to provide a width in a ring, as taught by Tsuchiya, it would be obvious to one of ordinary skill in the art before the effective filing date to have modified Endoh in view of Augustyniak, as taught by Tsuchiya to include a focus ring outside of the lip of 5 mm. One would be motivated to do so in order to give a predictable dimension for an analogous focus ring.  See MPEP 2143, Exemplary Rationales A-G.
The resulting apparatus would fulfill the trigonometric calculation as follows:
                
                    
                        
                            tan
                        
                        ⁡
                        
                            
                                
                                    θ
                                
                            
                            =
                             
                            
                                
                                    o
                                    p
                                    p
                                    o
                                    s
                                    i
                                    t
                                    e
                                
                                
                                    a
                                    d
                                    j
                                    a
                                    c
                                    e
                                    n
                                    t
                                
                            
                        
                    
                
            
                
                    
                        
                            tan
                        
                        ⁡
                        
                            
                                
                                    1
                                
                            
                            =
                            
                                
                                    o
                                    p
                                    p
                                    o
                                    s
                                    i
                                    t
                                    e
                                
                                
                                    5
                                     
                                    m
                                    m
                                     
                                    (
                                    o
                                    r
                                     
                                    5000
                                     
                                    μ
                                    m
                                    )
                                
                            
                        
                    
                
            
                
                    o
                    p
                    p
                    o
                    s
                    i
                    t
                    e
                    =
                    i
                    n
                    c
                    l
                    i
                    n
                    e
                    d
                     
                    c
                    o
                    n
                    f
                    o
                    r
                    m
                    i
                    n
                    g
                     
                    r
                    a
                    n
                    g
                    e
                    =
                    
                        
                            tan
                        
                        ⁡
                        
                            1
                            *
                            5000
                             
                            μ
                            m
                            =
                            87
                             
                            μ
                            m
                        
                    
                
            
The Examiner notes, that even though the exact range of 10-20 μm is not defined from the above trigonometry, the teachings of Augustniak is that the slope downward creates uniform processing, such that the degree of inclination would implicitly form a result effective variable for changing the amount of incline. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).  See MPEP 2144.05 II (A) and case law therein. Thus changing theta to 0.1° would create the desired height from the incline angle, thus fulfilling the claimed limitations. 
The resulting apparatus fulfills the limitations of the claim. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY Z NUCKOLS whose telephone number is (571)270-7377.  The examiner can normally be reached on M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIFFANY Z NUCKOLS/Examiner, Art Unit 1716                                                                                                                                                                                                        
/KARLA A MOORE/Primary Examiner, Art Unit 1716